16 N.Y.2d 693 (1965)
In the Matter of Walter Meyer, Appellant,
v.
H. Eliot Kaplan et al., Constituting the Civil Service Commission of the State of New York, et al., Respondents.
Court of Appeals of the State of New York.
Argued May 24, 1965.
Decided June 10, 1965.
Arnold Davis for appellant.
Louis J. Lefkowitz, Attorney-General (Ruth V. Iles and Paxton Blair of counsel), for respondents.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
Order affirmed, without costs; no opinion.